       Case 2:18-cv-00083-TLN-JDP Document 27 Filed 11/14/19 Page 1 of 8


 1 ERIC A. BERG (#121195)
   SAMUEL C. WILLIAMS, of counsel (#310420)
 2 The Law Offices of Eric Alan Berg & Associates, Inc.
   5000 Bechelli Lane, Suite 201
 3 Redding, CA 96002
   (530) 223-5100
 4 Fax: (530) 223-5200

 5 Attorneys for Plaintiff,
   Ronald Evans
 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
                         IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10
     Ronald Evans,                                              Case Number: 2:18-cv-00083-TLN EFB
11
                     Plaintiff,                                 Opposition to Defendant’s Motion to Dismiss
12                                                              Plaintiff’s First Amended Complaint
           vs
13                                                              Date: December 5, 2019
   COUNTY OF TRINITY, a municipal                               Time: 2:00 p.m.
14 corporation;                                                 Dept.: Courtroom 2, 15th Floor
   COLLEEN MURRAY, and                                          Judge: Hon. Troy L. Nunley
15 DOES 1-10;

16               Defendants.
   _______________________________
17       Plaintiff Ronald Evans was arrested in the County of Trinity, California, on or before

18 January 24, 2017. Evans pled guilty to a violation of the California vehicle code. Ten pounds of

19 medical marijuana, legal under California law, was seized without a warrant. In the criminal matter

20 of People v. Ronald Evans, California Superior Court case no. 14F239A, Trinity County Superior

21 Court orders provided that the marijuana was “to be returned to the defendant [Evans].” (Doc. 1, p.

22 11, Exh. A).

23         While it is true that Plaintiff Evans did not attempt to enforce the California court order in

24 state court, the government did not appeal the judge’s order requiring return of the medical

25 marijuana. The time in which the government could have appealed the order of the Trinity County
                                                            -1-
26                                Opposition to Motion to Dismiss First Amended Complaint
        Case 2:18-cv-00083-TLN-JDP Document 27 Filed 11/14/19 Page 2 of 8


 1 Superior Court judge has long passed. No evidence is before this court to justify a tolling of the time

 2 to appeal. The Judge’s order is therefore a final judgment.

 3          On August 6, 2019, this Court dismissed the claims in the original complaint with leave to

 4 amend. The judge ruled that the Section 1983 claims in this lawsuit are limited because marijuana is

 5 contraband per se under federal law. However, the Controlled Substance Act (CSA) expressly does

 6 not occupy the field, leaving California to enact cannabis laws that do not positively conflict with

 7 the CSA.

 8 ARGUMENT

 9 A. THE SECTION 1983 CLAIM SHOULD NOT BE DISMISSED BECAUSE FEDERAL
   LAW DOES NOT POSITIVELY CONFLICT WITH CALIFORNIA MEDICAL
10 MARIJUANA LAW

11          The County of Trinity asserts that Mr. Evans is misguided in his attempt here to secure a

12 federal order for the “return of his property or for damages in money,” as it is irrefutable that there

13 is no federally protected legal interest in marijuana possession. “The Supremacy Clause

14 unambiguously provides that if there is any conflict between federal and state law, federal shall

15 prevail.” Gonzales v. Raich, 545 U.S. 1, 29 (2005).

16          While the right of Congress to make all laws which are necessary and proper to regulate

17 commerce among the several states, including the power to prohibit local cultivation and use of

18 marijuana in compliance with California law, it has not done so.

19          Trinity County, a county that issues commercial cannabis cultivation permits, relies on

20 Gonzales v. Raich (2005) 545 U.S. 1 for the proposition that “The CSA designates marijuana as

21 contraband for any purpose.” The county’s interpretation of Gonzales does a violence to the CSA.

22 The incongruity between federal and state law has given rise to understandable confusion, but no

23 legal conflict exists merely because state law and federal law treat marijuana differently. Indeed,

24 California’s medical marijuana laws have been challenged unsuccessfully in court on the ground

25
                                                        -2-
26                            Opposition to Motion to Dismiss First Amended Complaint
        Case 2:18-cv-00083-TLN-JDP Document 27 Filed 11/14/19 Page 3 of 8


 1 that they are preempted by the CSA. (County of San Diego v. San Diego NORML (July 31, 2008) --

 2 - Cal.Rptr.3d ---, 2008 WL 2930117.)

 3          Congress expressly gave states the freedom to regulate in the area of controlled substances,

 4 including marijuana, as long as the state law does not positively conflict with the CSA. 21 U.S.C. §

 5 903 provides:

 6                 No provision of this subchapter shall be construed as indicating an
                   intent on the part of the Congress to occupy the field in which that
 7                 provision operates, including criminal penalties, to the exclusion of
                   any State law on the same subject matter which would otherwise be
 8                 within the authority of the State, unless there is a positive conflict
                   between that provision of this subchapter and that State law so that
 9                 the two cannot consistently stand together.

10          Neither Proposition 215, nor the MMP, conflict with the CSA because, in adopting these

11 laws, California did not “legalize” medical marijuana, but instead exercised the state’s reserved

12 powers to not punish certain marijuana offenses under state law when a physician has recommended

13 its use to treat a serious medical condition. (See City of Garden Grove v. Superior Court (Kha)

14 (2007) 157 Cal.App.4th 355, 371-373, 381-382.) Recently, Congress has decided not to provide

15 funds for federal law enforcement to enforce cannabis laws where those laws comply with state

16 medical marijuana laws.

17          Thus, this court should recognize that by not occupying the field, Congress left the State of

18 California free to legalize medical marijuana.

19          This case is distinguishable from Barrios v. County of Tulare, 2014 U.S. Dist. LEXIS

20 71406, *16 (E.D. Cal. May 23, 2014). In Barrios, the plaintiff sued after an illegal search and

21 seizure. The warrantless search in this case was legal. The police stored the cannabis in an evidence

22 locker. Then the judge of the superior court ruled on the fate of the cannabis. In this case, the

23 legality of the seizure of the cannabis is not in dispute. The superior court made a ruling. Comity

24 would counsel this court to accept that state law judgment.

25
                                                        -3-
26                            Opposition to Motion to Dismiss First Amended Complaint
        Case 2:18-cv-00083-TLN-JDP Document 27 Filed 11/14/19 Page 4 of 8


 1          As discussed above, the United States Congress, by not occupying the field, left California

 2 free to carve out the plaintiff’s cannabis cancer treatment from the general rule prohibiting

 3 marijuana possession.

 4 B. CANNABIS NO LONGER MEETS THE CRITERIA FOR SCHEDULE I DRUGS

 5          The Controlled Substances Act classifies a large number of drugs into five schedules.

 6 Schedule I drugs are defined as those with no currently accepted medical use and a high potential

 7 for abuse. The state of scientific knowledge may have supported that opinion of marijuana when the

 8 CSA was passed, but the state of our knowledge has changed. Marijuana now has currently

 9 accepted medical use. Two cannabinoid drugs (dronabinol and nabilone) are approved by the U.S.

10 Food and Drug Administration (FDA) for the prevention or treatment of nausea and vomiting

11 caused by chemotherapy. Even more exciting is a growing body of evidence that THC kills cancer

12 cells.

13          The National Institute of Health’s National Cancer Institute (“Cancer.gov”) has multiple

14 web pages devoted to cannabis being used as medicine. Cannabis and cannabinoids have been

15 studied for relief of pain, nausea and vomiting, anxiety, and loss of appetite caused by cancer or the

16 side effects of cancer therapies. Cancer.gov states:

17                 One study in mice and rats suggested that cannabinoids may have a
                   protective effect against the development of certain types of
18                 tumors.[3] During this 2-year study, groups of mice and rats were
                   given various doses of THC by gavage. A dose-related decrease in the
19                 incidence of hepatic adenoma tumors and hepatocellular carcinoma
                   (HCC) was observed in the mice. Decreased incidences of benign
20                 tumors (polyps and adenomas) in other organs (mammary gland,
                   uterus, pituitary, testis, and pancreas) were also noted in the rats. In
21                 another study, delta-9-THC, delta-8-THC, and cannabinol were found
                   to inhibit the growth of Lewis lung adenocarcinoma cells in vitro and
22                 in vivo.[4] In addition, other tumors have been shown to be sensitive
                   to cannabinoid-induced growth inhibition. [5-8]
23
            Cancer.gov also advises: “Although federal law prohibits the use of Cannabis, the map
24
     below shows the states and territories that have legalized Cannabis for medical purposes.” While the
25
                                                        -4-
26                            Opposition to Motion to Dismiss First Amended Complaint
       Case 2:18-cv-00083-TLN-JDP Document 27 Filed 11/14/19 Page 5 of 8


 1 federal government’s DEA, an agency with a monetary stake in the ongoing prohibition, holds the

 2 position that cannabis has no accepted medical use, another federal agency, the National Institute of

 3 Health, provides information about how cannabis kills cancerous tumor tissue in mice, has not been

 4 approved for human studies, but is available in several states. The question is what is accepted

 5 medical use? Is the medical value of a drug decided by police or by medical science? In fact, the

 6 plaintiff used cannabis to keep his terminal cancer in remission.

 7 B. THE COUNTY OF TRINITY SHOULD BE LIABLE UNDER MONELL

 8          Plaintiffs often play a legal variation of the childhood game of pickle when Monell liability

 9 is alleged. The municipality will contend that if any injury occurred, it was not the result of county

10 policy. State actors will contend that they enjoy qualified immunity because they were acting within

11 the course and scope of their employment.

12          Trinity County is ground zero in the political debate over cannabis legalization. California’s

13 Proposition 64, legalizing recreational use of cannabis, revealed a nearly even split of the electorate

14 in Trinity County. One could nearly draw a geographical line between the pro-cannabis hippies in

15 the most rural areas of the county and the anti-cannabis population in Weaverville and Trinity Lake.

16 The counties cannabis cultivation ordinance recites findings of a green rush of people coming to

17 Trinity County to grow cannabis. The anti-cannabis camp includes many members of law

18 enforcement and public leaders. Governor Gavin Newsome sent the National Guard to eradicate

19 illegal grows using military equipment and personnel. Against the backdrop of this turmoil, local

20 law enforcement officers and district attorneys in such small towns can decide to make their own

21 viewpoints local policy. In this case, the sheriff’s department, by and through the evidence

22 technician, and the prosecutor decided to overpower the judge’s ruling.

23

24

25
                                                        -5-
26                            Opposition to Motion to Dismiss First Amended Complaint
       Case 2:18-cv-00083-TLN-JDP Document 27 Filed 11/14/19 Page 6 of 8


 1           The prosecutor is the chief law enforcement person in a prosecution. They wield the power

 2 and prestige of the State by representing the People of the State of California. The evidence

 3 technician and the sheriff’s department administer the evidence locker. They take seized evidence

 4 and store it. They return it or refuse to return it. Their action was the sine qua non of Trinity County

 5 Policy.

 6 C. THE YOUNGER ABSTENTION DOCTRINE SHOULD NOT BE APPLIED IN THIS
   CASE
 7
          As explained in Readylink Healthcare, Inc. v. State Comp. Ins. Fund 754 F.3d 754, 758 (9th
 8
   Cir. 2014):
 9
                 In Younger v. Harris, the Supreme Court reaffirmed the long-standing
10               principle that federal courts sitting in equity cannot, absent
                 exceptional circumstances, enjoin pending state criminal proceedings.
11               401 U.S. at 43–54, 91 S.Ct. 746. The Court, citing comity concerns,
                 later extended the Younger principle to civil enforcement actions
12               “akin to” criminal proceedings, Huffman v. Pursue, Ltd., 420 U.S.
                 592, 604, 95 S.Ct. 1200, 43 L.Ed.2d 482 (1975), and to suits
13               challenging “the core of the administration of a State's judicial
                 system,” Juidice v. Vail, 430 U.S. 327, 335, 97 S.Ct. 1211, 51
14               L.Ed.2d 376 (1977).

15           Equity refers to a body of rules arising from a need for greater flexibility than the strict

16 common law choses in action could provide. It has been said that equity looks to what grandma

17 would have done. This case raises issues of law that come from the Constitution, statute, and county

18 ordinances. This should not be considered a court sitting in equity.

19           The instant case does not challenge the “core of the administration” of California’s judicial

20 system. The plaintiff was arrested, and he went to court. He accepted the judge’s ruling. The

21 defendants had the opportunity to appeal. They did not challenge the validity of the judge’s ruling.

22 If anything, this case asks the federal court to support the state’s judicial system by giving comity to

23 the existence of a Superior Court Order interpreting state and local law.

24

25
                                                         -6-
26                             Opposition to Motion to Dismiss First Amended Complaint
       Case 2:18-cv-00083-TLN-JDP Document 27 Filed 11/14/19 Page 7 of 8


 1          Middlesex County Ethics Committee v. Garden State Bar Ass'n, 457 U.S. 423, 102 S.Ct.

 2 2515, 73 L.Ed.2d 116 (1982), found abstention appropriate when (1) there is “an ongoing state

 3 judicial proceeding,” (2) those “proceedings implicate important state interests,” and (3) there is “an

 4 adequate opportunity in the state proceedings to raise constitutional challenges.” Id. at 432, 102

 5 S.Ct. 2515. Using these three criteria, Younger abstention is not warranted.

 6          In this case, the proceeding was no longer ongoing when the judge made her ruling, the

 7 defendant paid his fine, and disposition of the property was ordered. Defendants could have created

 8 a situation where the proceeding was ongoing by challenging the judge’s decision via appeal, but

 9 did not. Now that the time to appeal has long passed, Defendants cannot argue that the initial court

10 proceeding was ongoing. No state case is pending. In Cummings v. Harris, 14-cv-02539-BLF, the

11 Federal District Court for the Northern District of California declined to apply Younger abstention

12 because there was co co-pending state action.

13          Likewise, the Defendants are wrong to claim that the state proceedings implicate important

14 state interests. This was a routine court procedure involving a traffic violation and possession of

15 property that was deemed by the judge to be lawfully possessed. The important interest that was

16 implicated was that of county officials making their own decisions about public policy and making

17 an end run around the proper channels of determining what is lawful.

18          The third factor also counsels against abstention. Currently, there is no opportunity in the

19 state proceedings to raise constitutional challenges. The case is completed, and no one appealed.

20 The state judge’s ruling is a final judgment.

21

22

23

24

25
                                                        -7-
26                            Opposition to Motion to Dismiss First Amended Complaint
        Case 2:18-cv-00083-TLN-JDP Document 27 Filed 11/14/19 Page 8 of 8


 1 D. DEPUTY DISTRICT ATTORNEY MURRAY IS NOT ENTITLED TO QUALIFIED
   IMMUNITY FROM SECTION 1983 LIABILITY
 2
           Qualified immunity applies where there is “clearly established law.” In this case, Defendant
 3
   Murray argued to the judge that the marijuana should not be returned. The judge ruled against her.
 4
   She did not appeal the decision. The law should be considered clearly established when the judge
 5
   issues her ruling about the interpretation of that law.
 6

 7
   E. THE CLAIM AGAINST DEPUTY DISTRICT ATTORNEY MURRAY IS NOT
 8 PRECLUDED BY ABSOLUTE PROSECUTORIAL IMMUNITY

 9          Prosecutors are entitled to absolute immunity from § 1983 claims for claims arising out of

10 prosecutorial activities. However, once the judge issues the final ruling, the prosecution is over.

11 Attempting to subvert the final ruling of a judge based upon a disagreement with that ruling is not

12 “intimately associated with the judicial phase of the criminal process.”

13 IV. CONCLUSION

14          Plaintiff requests that this court deny the defendant’s motion to dismiss the claims in first

15 amended complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). In the alternative,

16 Plaintiff requests leave to amend the complaint to state a claim for denial of equal protection.

17 Whether Mr. Evans was singled out as a class of one or whether anyone associated with cannabis is

18 treated differently by the defendants, the sheriff’s office and district attorney’s office respect the

19 rulings of the Trinity County superior court for everyone else.

20 Respectfully submitted,

21 /s/Samuel C. Williams
   The Law Offices of Berg & Associates, Inc.
22 Samuel C. Williams, of counsel
   Attorney for Plaintiff, Ronald Evans
23

24

25
                                                         -8-
26                             Opposition to Motion to Dismiss First Amended Complaint
